IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




WR-46,974-02


EX PARTE RICHARD HINOJOSA




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 1995CR4325 FROM THE

227TH DISTRICT COURT OF BEXAR COUNTY



Per Curiam.  Price, J., dissents for the reasons expressed in his dissent in Ex parte O'Brien,
190 S.W.3d 677 (Tex.Crim.App. 2006).  Johnson, J., filed a dissenting statement.

ORDER

	This is a subsequent application for writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, Section 5, and a Motion for Stay of Execution.  Applicant
asserts the chemical protocol used by the State of Texas could amount to the infliction of cruel and
unusual punishment in violation of the United States Constitution.
	Applicant was convicted of capital murder on July 25, 1997.  This Court affirmed the
conviction and sentence on direct appeal on October 27, 1999.  Hinojosa v. State, 4 S.W.3d 240
(Tex.Crim.App. 1999).  On July 20, 1999, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Hinojosa, No. WR-46,974-01
(Tex.Crim.App. January 31, 2001).  Applicant's subsequent application and motion for stay were
filed in the convicting court on June 30, 2006.
	We have reviewed applicant's second subsequent application and find that it should be
dismissed.  Ex parte O'Brien, 190 S.W.3d 677 (Tex.Crim.App. 2006). Applicant's motion for stay
of execution is denied.
	IT IS SO ORDERED THIS THE     11th     DAY OF August, 2006.
Do Not Publish